DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Claim Objections
 Claim 10 is objected to because of the following informalities:  
Claim 10 recites “on the over the” in line 6. The examiner believes the phrase is redundant.  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beyne (US 10636739)   
Regarding claim 1.
Beyne teaches a method for forming a power distribution fabric, comprising: forming a first layer of parallel conductive lines (68) (fig 7,8d), having a first width; forming at least one additional layer of conductive lines (64,65) over the first layer of conductive lines to form a power distribution fabric, with the conductive lines of each successive layer in the at least one additional layer having a different orientation and a different width relative to the conductive lines of the preceding layer (fig 7,8b);  forming an active layer (6,20) that includes one or more circuit components (20) electrically connected (8) to the power distribution fabric (fig 2,7); and forming a signal communication layer (25) that provides signal communication to the active layer without dedicated power distribution connections (fig 7) (column 8 line 40-column 9 line 15).
 
    PNG
    media_image1.png
    502
    634
    media_image1.png
    Greyscale

 Regarding claim 2.
Beyne teaches at least one additional layer of conductive lines (64) (fig 8b) comprises forming layers of conductive lines that have successively narrower widths relative to previous layers (fig 8a-8d).
Regarding claim 3.
Beyne teaches forming insulating layers that separate vertically adjacent pairs of layers of conductive lines (60,69,46) (fig 7) (column 6 line 1-55).
Regarding claim 4.
Beyne teaches forming vias (16,17,62,63,66,67) that penetrate respective insulating layers to connect pairs of conductive lines in respective pairs of vertically adjacent layers of conductive lines (fig 7) (column 5 lines 10-50).
 Regarding claim 5.
Beyne teaches the vias (16,17,62,63,66,67) connect alternating lines between a respective pair of layers of conductive lines to establish two distinct electrical networks of lines (fig 8a,8b).
Regarding claim 6.
Beyne teaches at least one of the layers of conductive lines is formed with a consistent line spacing (fig 8b,c), and wherein at least one of the layers of conductive lines is formed with an inconsistent line spacing (note the inconsistency at 73) (fig 10).
 Regarding claim 7.
Beyne teaches forming a semiconductor layer (6) between the power distribution fabric (12) and the active layer (5), with conductive vias (8) that connect conductive lines (61) in a topmost layer of the power distribution fabric to the one or more active components (5) of the active layer, to form an integrated chip package (fig 7) (column 8 lines 35-65).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne (US 10636739) as applied to claim 7 and further in view of Chen (US 2012/0241972)
Regarding claim 8
Beyne teaches elements of the claimed invention above.
 Beyne teaches forming a bottom package connection layer (46,47) that provides power connections to the power distribution fabric (12) (fig 7) (column 8 lines 40-60).
 Beyne does not teach a top package connection layer.
Chen teaches a top package connection layer (106) over an interconnection layer (m1-m3) (fig 1) (paragraph 7-9)
 It would have been obvious to one of ordinary skill in the art to provide a top connection layer in order to provide external connection to enable the application of external voltages to the circuitry of the device.
 Regarding claim 9
Beyne teaches a signal communication layer (25) placed on an active layer (5).
Chen teaches a top package connection layer (106) placed on a signal communication layer (m1-m3).
It would have been obvious to one of ordinary skill in the art to provide a top connection layer in order to provide external connection to enable the application of external voltages to the circuitry of the device and thereby providing a signal communication layer between a top package connection layer and an active layer.
 Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne (US 10636739) as applied to claim 7 and further in view of Lane (US 9331062)
Regarding claim 10.
Beyne teaches elements of the claimed invention above.
Beyne further teaches the signal communication layer (25) is formed on the active layer (5) (fig 7)
Beyne does not teach a mixed signal power layer.
Lane teaches forming one or more mixed signal/power layers (302) on the signal communication layer (208) that include signal communication connections (312) and power distribution connections (310) (fig 4) (column 3 line 55-column 6 line 20).
It would have been obvious to one of ordinary skill in the art to provide a mixed power and signal layer in order to route power and signal to the appropriate portions of the device thereby enabling the device to function.
Regarding claim 11.
Lane teaches forming one or more interlayer vias (310) that connect the power distribution connections in the one or more mixed signal/power layers to the power distribution fabric (210) (fig 4).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne (US 10636739) as applied to claim 1 and further in view of Lane (US 9331062)
Regarding claim 26
Beyne teaches elements of the claimed invention above.
Beyne does not teach a power supply.
Lane teaches a power supply connected to a power distribution fabric (210) (column 5 lines 55-65).
It would have been obvious to one of ordinary skill in the art to connect a power supply in order to provide power supply signals to the device(column 5 lines 45-60).
  Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne (US 10636739) in view of Lane (US 9331062)
Regarding claim 27.
Beyne teaches 
 A method for forming a power distribution fabric, comprising:  forming a first layer of parallel conductive lines (68,69) (fig 8d), having a first width;  forming at least one additional layer of conductive lines (64,65) over the first layer of conductive lines (68,69) to form a power distribution fabric, with the conductive lines of each successive layer in the at least one additional layer having a different orientation and a different width relative to the conductive lines of the preceding layer (fig 8a-8d);  forming an active layer (5,6) that includes one or more circuit components (5,20) electrically connected (8,9) to the power distribution fabric (fig 7);  forming a signal communication layer (25) that provides signal communication to the active layer (5,6) without dedicated power distribution connections (fig 7) (column 8 line 40-column 9 line 15)
Beyne does not teach a mixed signal/power communication layer. 
Lane teaches forming one or more mixed signal/power layers (302) on the signal communication layer (208) that include signal communication connections (312) and power distribution connections (310) (fig 4) (column 3 line 55-column 6 line 20).
It would have been obvious to one of ordinary skill in the art to provide a mixed power and signal layer in order to route power and signal to the appropriate portions of the device thereby enabling the device to function. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817